


117 HR 1461 IH: White House Ethics Transparency Act of 2021
U.S. House of Representatives
2021-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 1461
IN THE HOUSE OF REPRESENTATIVES

March 1, 2021
Mr. Lynch introduced the following bill; which was referred to the Committee on Oversight and Reform

A BILL
To provide transparency regarding waivers granted to individuals from Executive orders related to ethics commitments or compliance, and for other purposes.


1.Short titleThis Act may be cited as the White House Ethics Transparency Act of 2021.  2.Procedure for waivers and authorizations relating to ethics requirements (a)In generalNotwithstanding any other provision of law, not later than 30 days after an officer or employee issues or approves a waiver or authorization pursuant to any Executive order related to ethics commitments or compliance by covered employees, such officer or employee shall—
(1)transmit a written copy of such waiver or authorization to the Director of the Office of Government Ethics; and (2)make a written copy of such waiver or authorization available to the public on the website of the employing agency of the covered employee.
(b)Office of Government Ethics public availabilityNot later than 30 days after receiving a written copy of a waiver or authorization under subsection (a)(1), the Director of the Office of Government Ethics shall make such waiver or authorization available to the public on the website of the Office of Government Ethics. (c)Definition of covered employeeIn this section, the term covered employee—
(1)means a non-career Presidential or Vice Presidential appointee, non-career appointee in the Senior Executive Service (or other SES-type system), or an appointee to a position that has been excepted from the competitive service by reason of being of a confidential or policymaking character (Schedule C and other positions excepted under comparable criteria) in an executive agency; and  (2)does not include any individual appointed as a member of the Senior Foreign Service or solely as a uniformed service commissioned officer.

